Citation Nr: 1710193	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-27 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee with limitation of extension.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left knee with limitation of extension.

3.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee with limitation of flexion.

4.  Entitlement to an initial compensable rating for degenerative joint disease of the left knee with limitation of flexion.


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1977 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the June 2009 rating decision, in pertinent part, the RO divided the Veteran's existing single 10 percent rating for degenerative changes of both knees by granting separate 10 percent ratings for degenerative joint disease of each knee, effective March 31, 2009.  

In an April 2010 rating decision, the RO again divided the Veteran's ratings by granting separate ratings for degenerative joint disease with limitation of flexion and extension of each knee, with 20 percent ratings for limitation of extension and noncompensable ratings for limitation of flexion, effective March 31, 2009.  As these ratings do  not provide the maximum benefits available for the full period on appeal, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2011 statement, the Veteran requested a video conference hearing before a Veterans Law Judge at the RO.  In an October 2014 statement, the Veteran indicated that he wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

This issue was previously remanded by the Board in February 2015 and September 2016 for further development.  It has been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay in adjudicating this Veteran's appeal,  a review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of these issues.

In its September 2016 remand, the Board instructed the AOJ to afford the Veteran a new VA knee examination that would discuss both  active and passive range of motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  The September 2016 VA examination followed a standardized VA disability benefits questionnaire for knee and lower leg conditions, which does not include this additional information.  A remand is again necessary to ensure compliance with the Board's instructions and to afford the Veteran a VA examination compliant with Correia's requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his degenerative joint disease of both knees.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

In accordance with the latest worksheets for rating knee disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of degenerative joint disease of both knees.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  The examiner is advised that VA's standard disability benefits questionnaire for knee and lower leg conditions is not sufficient to comply with this instruction.

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any degenerative joint disease of either knee.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




